DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is in response to the application 17/638,357 filed on 02/25/2022.
As per the Preliminary Amendment filed on 12/08/2022, claims 2, 4, 11, 13 and 19-21 were canceled; Claims 1, 3, 5-7, 10, 12, 14-16, 18 and 22-27 have been amended; Claims 1, 10 and 22 are pending in this application.  Claims 1, 3, 5-10, 12, 14-18 and 22-27 have been examined and are pending.
Priority
The instant application 17/638,357, filed 02/25/2022 is a national stage entry of PCT/CN2020/111783, International Filing Date: 08/27/2020 that claims foreign priority to CN 201910819990.4, filed 08/31/2019.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-12, 14-18 and 22-27 are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (US 2018/0081398), published on Mar. 22, 2018, in view of Ryu et al. (US 2017/0147189), published on May 25, 2017.
Regarding claim 1, Shin discloses a method performed by an electronic device having an expansible screen (Figs. 1-2), the method comprises: 
when the expansible screen is in a first state, displaying a first group of application icons in a shortcut window region of the expansible screen (pars. 0125, 0180 and 0191; Figs. 7 and 10; steps 705 and 707; display first user interface, ‘basis screen mode,’ when the display is in the folded state); and 
when the expansible screen changes from the first state to a second state, displaying a second group of application icons in the shortcut window region of the expansible screen (par. 0126, 0180 and 0191; Figs. 7 and 10; steps 705 and 709; display second user interface, ‘expanded screen mode,’ when the display is in the unfolded state), 
wherein the first state indicates a state in which the expansible screen is not expanded, and the second state indicates a state in which the expansible screen is expanded (pars. 0159-0165, 0180 and 0191; Figs. 10 and 12; display 131 is in folded or unfolded state).
Shin disclose the variation as recited above, but does not explicitly disclose wherein a quantity of application icons of the second group of application icons is greater than a quantity of application icons of the first group of application icon; and at least one application icon in the second group of application icons is included in the second group of application icons based on recorded use status information of respective applications;
However, Ryu discloses a flexible display device and operating method, wherein a quantity of application icons of the second group of application icons is greater than a quantity of application icons of the first group of application icon (Ryu: pars. 0217 and 0231; Figs. 7B-8B; an app icon 680 [not previously displayed] corresponding to recently executed applications can be displayed at a lower end of the extended region 710; pars. 0238-0240; Figs. 9C-9D; the control unit 290 can display, on the extended region 940, the app icons of the third folders 635 which were not previously displayed); and at least one application icon in the second group of application icons is included in the second group of application icons based on recorded use status information of respective applications (Ryu: pars. 0009-0010 and 0212-0214; application icon corresponding to an application most frequently executed during the particular time period is displayed; par. 0217; Figs. 7B-8B; an app icon 680 corresponding to recently executed applications can be displayed at a lower end of the extended region 710; see also pars. 0249-0250);
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Ryu with the system/method of Shin.  One would have been motivated to provide users with a means for displaying additional icons of applications when the screen in extended mode enabling user to quickly execute desire applications installed on the mobile device (Ryu: abstract and pars. 0217 and 0231).
Regarding claim 3, Shin and Ryu disclose the method according to claim 1.
Ryu further discloses wherein the second group of application icons comprise all application icons in the first group of application icons, and the displaying a second group of application icons in the shortcut window region of the expansible screen (Ryu: pars. 0217, 0231 and 0238-0240; Figs. 7B-10G) comprises: 
displaying the first group of application icons in a first region in the shortcut window region of the expansible screen, and displaying, in a second region of the expansible screen, an application icon that is in the second group of application icons but is not in the first group of application icons, wherein the second region is proximate to the first region (Ryu: pars. 0217 and 0231; Figs. 7B-10G; an app icon 680 corresponding to recently executed applications can be displayed at a lower end of the extended region 710).
The motivation is the same that of claim 1 above.
Regarding claim 5, Shin and Ryu disclose discloses the method according to claim 1.
Ryu further discloses before the displaying a second group of application icons in the shortcut window region of the expansible screen: 
recording use status information of at least one application used by a user within a specified duration (Ryu: pars. 0009-0010 and 0212-0214; an application icon corresponding to an application most frequently executed during the particular time period is displayed; par. 0217; Figs. 7B-8B; an app icon 680 corresponding to recently executed applications can be displayed at a lower end of the extended region 710; see also pars. 0249-0250), and 
determining a target application in the at least one application based on the recorded use status information, wherein the second group of application icons comprise an application icon corresponding to the target application (Ryu: pars. 0009-0010 and 0212-0214; an application icon corresponding to an application most frequently executed during the particular time period is displayed; par. 0217; Figs. 7B-8B; an app icon 680 corresponding to recently executed applications can be displayed at a lower end of the extended region 710; see also pars. 0249-0250).
The motivation is the same that of claim 1 above.
Regarding claim 6, Shin and Ryu disclose the method according to claim 5.
Ryu further discloses wherein the recording use status information of at least one application used by a user within a specified duration comprises: 
based on whether the expansible screen is in the first state or the second state, separately recording the use status information of the at least one application used by the user within the specified duration (Ryu: pars. 0009-0010 and 0212-0214; an application icon corresponding to an application most frequently executed during the particular time period is displayed; par. 0217; Figs. 7B-8B; an app icon 680 corresponding to recently executed applications can be displayed at a lower end of the extended region 710; see also pars. 0249-0250).
The motivation is the same that of claim 1 above.
Regarding claim 7, Shin and Ryu disclose the method according to claim 5, wherein the use status information comprises at least one of a use sequence, a use quantity, use duration, a use time, or a use location (Ryu: pars. 0009-0010, 0212-0214; and 0222).
Regarding claim 8, Shin and Ryu disclose the method according to claim 1.
Shin and Ryu further disclose wherein the expansible screen comprises a foldable screen, a scroll screen, or a scalable screen (Shin: Figs. 3-6; Ryu: Figs. 3A-3C).
Regarding claim 9, Shin and Ryu disclose the method according to claim 1.
Shin and Ryu further disclose wherein the shortcut window region is displayed in a home screen of the electronic device (Shin: Figs. 10, 12 and 14; Ryu: Figs. 7C and 9B), and
the method further comprises: 
when an application interface is displayed in the home screen, displaying the shortcut window region at an upper layer of the application interface in response to an instruction that is invoked by the user to display the shortcut window region (Shin: pars. 0063 and 0126; Figs. 10, 12 and 14; Ryu: pars. 0009-0011 and 0208-0212; Figs. 7C and 9B).
Regarding claim 10, claim 10 is directed to an electronic device associated with the method recited in claim 1. Claim 10 is similar in scope to claim 1, and is therefore, rejected under similar rationale.
Regarding claim 12, claim 12 is directed to an electronic device associated with the method recited in claim 3. Claim 12 is similar in scope to claim 3, and is therefore, rejected under similar rationale.
Regarding claim 14, claim 14 is directed to an electronic device associated with the method recited in claim 5. Claim 14 is similar in scope to claim 5, and is therefore, rejected under similar rationale.
Regarding claim 15, claim 15 is directed to an electronic device associated with the method recited in claim 6. Claim 15 is similar in scope to claim 6, and is therefore, rejected under similar rationale.
Regarding claim 16, claim 16 is directed to an electronic device associated with the method recited in claim 7. Claim 16 is similar in scope to claim 7, and is therefore, rejected under similar rationale.
Regarding claim 17, claim 17 is directed to an electronic device associated with the method recited in claim 8. Claim 17 is similar in scope to claim 8, and is therefore, rejected under similar rationale.
Regarding claim 18, claim 18 is directed to an electronic device associated with the method recited in claim 9. Claim 18 is similar in scope to claim 9, and is therefore, rejected under similar rationale.
Regarding claim 22, claim 22 is directed to a non-transitory computer readable medium associated with the method recited in claim 1. Claim 22 is similar in scope to claim 1, and is therefore, rejected under similar rationale.
Regarding claim 23, claim 23 is directed to a non-transitory computer readable medium associated with the method recited in claim 3. Claim 23 is similar in scope to claim 3, and is therefore, rejected under similar rationale.
Regarding claim 24, claim 24 is directed to a non-transitory computer readable medium associated with the method recited in claim 5. Claim 24 is similar in scope to claim 5, and is therefore, rejected under similar rationale.
Regarding claim 25, claim 25 is directed to a non-transitory computer readable medium associated with the method recited in claim 6. Claim 25 is similar in scope to claim 6, and is therefore, rejected under similar rationale.
Regarding claim 26, claim 26 is directed to a non-transitory computer readable medium associated with the method recited in claim 7. Claim 26 is similar in scope to claim 7, and is therefore, rejected under similar rationale.
Regarding claim 27, claim 27 is directed to a non-transitory computer readable medium associated with the method recited in claim 9. Claim 27 is similar in scope to claim 9, and is therefore, rejected under similar rationale.
Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.  Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action. 
It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275,277 (CCPA 1968)).
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH K PHAM whose telephone number is (571)270-3230.  The examiner can normally be reached on Monday-Thursday from 8:00 AM to 6:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571) 272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LINH K PHAM/
Primary Examiner, Art Unit 2174